DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/22/21 is acknowledged. 
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the H, dumbbell, rectangular shape of the radiation groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jakoby et al. (US 2015/0380789).
In regards to claim 1, Jakoby discloses of a liquid crystal antenna, comprising: a first substrate (for example 3’); a second substrate (for example 3) facing the first substrate (3’); a third substrate (for example 10) facing the second substrate (3) such that the second substrate (3) is between the first substrate (3’) and the third substrate (10, see Fig 5); a liquid crystal layer (for example 7) between the first substrate (3’) and the second substrate (3, see Fig 5); a transmission line (for example 5) on a surface of the first substrate (3’) adjacent to the liquid crystal layer (7); a ground electrode (for example 1) on a surface of the second substrate (3) adjacent to the liquid crystal layer (7); and a feeder line and a radiation patch (for example 9, see Fig 5 and Paragraphs 0037-0038, feed lines and patch photoetched together or arbitrarily shaped microstrip patch) on a surface of the third substrate (10, see Fig 5), wherein the transmission line (5) and the ground electrode (1) define a signal transmission circuit, and the transmission line (5) and the liquid crystal layer (7) define a phase shifter (for example see Fig 5 and Paragraphs 0037, 0065-0066).  
In regards to claim 2, Jakoby discloses of the liquid crystal antenna according to claim 1, wherein the ground electrode (1) comprises an opening (for example 11) defining a radiation groove (for example see Fig 5 and Paragraph 0066).  
In regards to claim 3, Jakoby discloses of the liquid crystal antenna according to claim 2, wherein orthographic projections of the transmission line (5), the feeder line, and the radiation patch (9) on the ground electrode (1) at least partially overlap the radiation groove (11, for example see Fig 5).  

In regards to claim 5, Jakoby discloses of the liquid crystal antenna according to claim 1, wherein the surface of the third substrate (10) having the feeder line and the radiation patch (9, see Paragraphs 0037-0038, patch and feed lines photoetched together or arbitrarily shaped microstrip patch) thereon is facing the second substrate (3, for example see Fig 5).  
In regards to claim 6, Jakoby discloses of the liquid crystal antenna according to claim 1, wherein the surface of the third substrate (10) having the feeder line and the radiation patch (9, see Paragraph 0037, patch and feed lines photoetched together) thereon is facing away from the second substrate (3, for example see Fig 5).  
In regards to claim 7, Jakoby discloses of the liquid crystal antenna according to claim 1, wherein the first substrate (3’), the second substrate (3), and the third substrate (10) are respectively made of a material selected from the group consisting of a polytetrafluoroethylene glass fiber pressed plate, a phenolic paper laminated plate, a phenolic glass cloth laminated plate, a quartz plate and a glass plate (for example see Paragraphs 0032, 0059, 0066, non-tunable dielectric material including glass).  
In regards to claim 11, Jakoby discloses of the liquid crystal antenna according to claim 1, wherein the ground electrode (1), the transmission line (5), and the radiation patch (9) are respectively made of a material selected from the group consisting of 
In regards to claim 20, Jakoby discloses of an electronic device comprising the liquid crystal antenna according to claim 1 (for example see Fig 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jakoby et al. (US 2015/0380789).
In regards to claim 8, Jakoby discloses of the liquid crystal antenna according to claim 1 as found within the explanation above, wherein the first substrate, the second substrate, and the third substrate are made of example non-tunable dielectric materials including glass (for example see Paragraphs 0032, 0059, 0066)
However, Jakoby does not explicitly disclose of the first, second and third substrates are made of the same material.  
Jakoby does mention of various cost-saving measures being taken throughout the disclosure showing how conscientious they are of the financial impacts of production (for example see Paragraphs 0025, 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the first, second and third substrates out of the same materials as an obvious matter of design choice as a way of cost-saving the production/manufacturing of the device by utilizing the same material for each of the substrates.
In regards to claims 9 and 10, Jakoby discloses of the liquid crystal antenna according to claim 1 as found within the explanation above.

It would have been obvious to one of ordinary skill in the art before the effective filing date that where the general conditions of a claim are disclosed in the prior art, that discovering the optimum or working ranges (for example of the substrate thicknesses) involves only routine skill in the art. (see In re Aller, 105 USPQ 233)
In regards to claim 12, Jakoby discloses of the liquid crystal antenna according to claim 1, wherein the ground electrode, the transmission line, and the radiation patch are made of low resistive materials including copper, gold and silver (for example see Paragraphs 0023, 0058).
However, Jakoby does not explicitly disclose of the ground electrode, transmission line and radiation patch are made of the same material.  
Jakoby does mention of various cost-saving measures being taken throughout the disclosure showing how conscientious they are of the financial impacts of production (for example see Paragraphs 0025, 0070).
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the ground electrode, transmission line and radiation patch out of the same materials as an obvious matter of design choice as a way of cost-saving the production/manufacturing of the device by utilizing the same material for each of the elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON CRAWFORD/Primary Examiner, Art Unit 2844